Citation Nr: 0111454	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability pension benefits calculated in the amount of 
$7,320.00.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from November 1952 to April 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Committee granted in part and 
denied in part the veteran's request for a waiver.  


FINDINGS OF FACT

1.  By letters dated November 1, 1991 and March 15, 1999, the 
veteran was notified that he owed VA the sums of $7,312.00 
and $8.00, respectively, in connection with his award of VA 
pension benefits.  

2.  Letters to the veteran dated in November 1991 and March 
1999 notifying him of the overpayment of VA pension benefits 
also notified him of his right to request waiver of recovery 
of the overpayment within 180 days of those letters.  

3.  The VA received the veteran's request for waiver of 
recovery of the overpayments on September 27, 1999, more than 
180 days after the November 1, 1991 and March 15, 1999 
notices sent to the veteran.


CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of VA disability pension benefits calculated in the amount of 
$7,320.00 have not been met.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes the Statement of the Case 
provided to the veteran informed him of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim had been denied.  No further notice or evidentiary 
development appears to be necessary.  Therefore, the Board 
concludes that the VA has met its statutory duty to assist.

This appeal involves the veteran's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of VA disability pension benefits.  The Committee 
has denied the waiver request for a debt calculated in the 
amount of $7,320.00 as untimely, and the present appeal 
ensued.

According to VA law, a request for a waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of notice of indebtedness, if such notice 
was issued on or after April 1, 1983.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  The 180-day period may 
be extended if the individual requesting the waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  See 38 C.F.R. § 1.963(b)(2).  If the requester 
does substantiate that there was such a delay in the receipt 
of the notice of indebtedness, the Chairperson shall direct 
that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
Id. 

In the present case, the veteran was notified of his 
indebtedness to the VA, in the original amount of $7,312.00, 
by letter dated November 1, 1991.  The notification letter is 
not in the claims file, but the RO has obtained from the VA 
Debt Management Center (DMC) a Certification of First Demand 
Letter dated in January 2000, confirming that the letter was 
sent.  Attached to that certification is a copy of computer 
printout reflecting the date the letter was mailed, and the 
amount of the debt.  The DMC also attached a copy of the type 
of notification letter that was sent to the veteran.  That 
letter contains a notice of rights, including the right to 
request a waiver and the fact that this right lasts only 180 
days.

According to information in the claims file, in March 1999, 
the veteran was notified of an additional debt to the VA in 
the amount of $8.00.  Specific information concerning that 
notification letter is not in the claims file, but the 
veteran has not asserted that he did not receive this letter.  
The veteran was notified of yet another debt to the VA by 
letter dated August 4, 1999, in the amount of $352.00.  
Again, specific information concerning the notification 
letter is not of record, but the veteran has not asserted 
that he did not receive this letter.  . 

Despite notification regarding debts and the veteran's rights 
in November 1999, March 1999, and August 1999, the veteran's 
waiver request was not received until September 27, 1999, 
well over 180 days from notification of the debt in the 
amount of $7,312.00, and the $8.00 debt.  The request for 
waiver was timely as to the $352.00 debt, and in fact, the 
Committee waived that debt in a September 1999 decision.  The 
remaining debt includes $7,312.00 and $8.00, in a total 
amount of $7,320.00.

As to the $7,312.00 debt, the RO has certified that the 
notification letter was sent in November 1991, and the 
veteran has not contended that he did not receive 
notification as to that debt.  Rather, the veteran's 
arguments seem to focus on financial hardship.  As the 
veteran's request for waiver was not received until September 
1999, which was well over 180 days beyond the time limit for 
submitting waiver requests, the Board finds that the request 
was not timely.

As to the $8.00 debt, of which the veteran was notified in 
March 1999, the Board notes that a copy of that notification 
letter is not in the claims file, and the DMC has not 
certified that the letter was sent.  Nevertheless, there is 
no indication that the letter was not sent, or that error by 
either VA or the postal authorities delayed notice to the 
veteran, or that due to other circumstances beyond the 
veteran's control, there was a delay in his receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  See 38 C.F.R. § 1.963(b)(2).  
Additionally, the veteran has not advanced any argument that 
he never received that notification letter.  In this regard, 
the Board finds it significant that the notification letter 
as to the $342.00 debt is not in the file, but the veteran 
timely filed a request for waiver of that debt, which was 
since waived.  In the absence of evidence to the contrary, 
the Board will assume that the veteran did in fact receive 
the March 1999 letter notifying him of the additional debt in 
the amount of $8.00.  See Warfield v. Gober, 10 Vet. App. 
483, 486 (1997) (in the absence of clear evidence to the 
contrary, the principle of administrative regularity presumes 
that government officials have properly discharged their 
duties).  Additionally, as the September 1999 request for 
waiver was received more than 180 days past the notification 
of the $8.00 debt, the Board finds that the request was not 
timely.

To summarize, the law is clear that an application for waiver 
of recovery of overpayment will only be considered if 
received within 180 days from the date of the notification 
letter, and the Board is not free to ignore or make 
exceptions to the law.  See 38 U.S.C.A. §§ 5302, 7104; 
38 C.F.R. § 1.963(b)(2).  In the present case, the veteran's 
request was received in September 1999, which was more than 
180 days beyond November 1991 and March 1999, and his request 
for waiver of recovery of the debt calculated in the total 
amount of $7,320.00 was not timely. 


ORDER

The veteran's request for a waiver of recovery of an 
overpayment of VA disability pension benefits calculated in 
amount of $7,320.00 was not timely received, and the appeal 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

